                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

JEREMY BARNHILL,

                   Plaintiff,                                8:20CV208

    vs.
                                                               ORDER
BOSSELMAN PUMP AND PANTRY,
INC.,

                   Defendant.



    After conferring with counsel,

    IT IS ORDERED that the final progression order is amended as follows:

    1)    The status conference scheduled to be held on June 8, 2021 is cancelled.
          Counsel shall contact my chambers to reschedule the status conference
          within 10 days following the ruling on Defendant’s anticipated motion for
          summary judgment.

    2)    The deposition deadline, including but not limited to depositions for oral
          testimony only under Rule 45, is extended to June 30, 2021.

    3)    Plaintiff’s deposition will be held at the office of her counsel in Omaha. If it
          is not completed within five hours, it will be adjourned and will reconvene
          for completion at another date and time. The parties will cooperate to find
          a date and time available to all counsel, the plaintiff, and Defendant’s
          representative. If finding a mutually convenient date and time poses
          difficulty, defense counsel shall contact my chambers.

    4)    The deadline for filing motions to dismiss, motions for summary judgment,
          and motions to exclude testimony on Daubert and related grounds is
          extended to July 30, 2021.

    June 2, 2021                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
